Citation Nr: 0928240	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1972 to June 
1976 in the United States Air Force.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision from the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD.  


FINDING OF FACT

The Veteran has a diagnosis of PTSD that medical opinion 
relates to an in-service stressor for which there is credible 
supporting evidence.


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-
IV)), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible supporting evidence 
of the stressor.  38 C.F.R. § 3.304(f); see Zarycki, 6 Vet. 
App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required, unless the stressor is combat related.  38 C.F.R. § 
3.304(f).  Corroboration does not require, however, "that 
there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2008); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he currently has PTSD due to seeing 
an airman who hanged himself in June 1973 at Andersen Air 
Force Base in Guam.  

Service treatment records show no diagnosis or treatment for 
psychiatric problems, to include PTSD.  Available service 
personnel records do not show the locations and dates of the 
Veteran's duty assignments, but the certificate of discharge 
from service shows five months and 12 days of foreign or sea 
service.
 
At an April 2005 private psychiatric examination, the Veteran 
was diagnosed as having PTSD and major depression.  The 
Veteran reported that while stationed in Guam in 1973, an 
airman had hung himself, and the Veteran saw the body while 
it was still hanging.  He had felt traumatized since this 
occurrence, and had been having nightmares since 1976.  At 
the time of the examination, he was having 7 to 8 nightmares 
each week, and would wake in a panic and sweat that would 
last from 3 to 5 minutes.  He also slept an average of 3 to 4 
hours each night and had flashbacks two to three times each 
week.  

The Veteran also reported that he had intrusive thoughts and 
felt depressed 75 percent of the time.  He reported that he 
felt like crying many times per week and was easily angered.



Turning to the merits of the Veteran's claim, private 
treatment and examination records include a diagnosis of PTSD 
based upon the in-service stressor of seeing the hanging body 
of a deceased airman.  There are no contrary opinions in the 
record.

The only remaining question is whether there is credible 
supporting evidence of the non-combat stressor.  The credible 
supporting evidence is not limited to service department 
records, but can be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

There is no documented evidence from service directly 
confirming that the Veteran saw the body of a deceased 
airman.  The Veteran also does not know the name, rank, or 
unit of the deceased airman.  He only alleges that he knew 
that it was an aircrew member.

The Veteran has offered a December 2006 statement from K.W. 
who reported having served with him at Andersen Air Force 
Base, Guam, in June 1973.  K.W. stated that he was able to 
verify that an airman hanged himself at Andersen Air Force 
Base in June 1973.  He said that neither he nor the Veteran 
knew the airman personally, except for the fact that the 
airman was an aircrew member.

The Board finds no reason to doubt the credibility of K.W.'s 
statement.  The December 2006 statement from K.W. provides 
credible supporting evidence of the claimed stressor.  See 38 
C.F.R. § 3.304(f); see also YR v. West 11 Vet. App. at 397;  
Moreau v. Brown 9 Vet. App. at 395.  The Veteran and K.W. 
each corroborate the time and place of the incident, and 
there is nothing in the claims file to contradict the 
reported history.

Thus, with reasonable doubt resolved in favor of the Veteran, 
the Board finds that K.W.'s statement sufficiently 
corroborates the Veteran's verified in-service stressor.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 53.  
As there is a diagnosis of PTSD based on this claimed in-
service stressor, service connection for PTSD must be 
granted.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


